Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 01/28/2021 in which claims 2, 4, 11, 12, 13 were amended and claims 22-23 were added has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe et al. (US Pub. 2009/0279371).
Regarding claim 2 and 11, Fig. 2 of Abe discloses an apparatus and method comprising: 
a memory cell [similar to 220 in Fig. 5]; 
a sense component [similar to 250 in Fig. 5] coupled with the memory cell [220]; and 

generate a first sense signal [I0 in Fig. 2] for a first portion [P-sense section, M0 &M1] of the sense component based at least in part on accessing the memory cell [since there is a sense operation for memory cell, it is inherently that the sense operation is based on memory access], the first sense signal having a first voltage [VCC connects to M0]; 
generate a second sense signal [I2] for a second portion of the sense component [n-sense comprising: M2 and M3, Fig. 2], the second sense signal based at least in part on the first sense signal [I2=I0-I4] and having a second voltage [voltage connects to M8] that is less than the first voltage [since I2 is less than I0, the voltage associates with I2 is less than the voltage associates with I0], wherein the second sense signal [I2] is clamped to the second voltage [clamped by transistor M8] base at least in part on a voltage level of a voltage source [the voltage source connected to M8]; and 
determine a logic state stored by the memory cell based at least in part on the second sense signal [output signal at node GIO and GIO_ represents data of the sensing memory cell].
Regarding claims 3 and 12, Fig. 2 of Abe discloses wherein generating the first sense signal comprises: coupling a first voltage source [VCC] with a cross-coupled pair of transistors [M0 and M1] of the first portion of the sense component.
Regarding claims 4 and 13, Fig. 2 of Abe discloses applying the first sense signal to a pair of transistors [M0 and M1] of the first portion of the sense component that are coupled with the voltage source [VCC] and configured in a clamping 
Regarding claims 5 and 14, Fig. 2 of Abe discloses wherein generating the second sense signal comprises: coupling a second voltage source [voltage connects to M8] with a cross-coupled pair of transistors [M2, M3, M4, and M5] of the second portion [n-sense] of the sense component.
Regarding claims 6 and 15, Fig. 2 of Abe discloses generating a reference signal [I5] for the second portion of the sense component; wherein determining the logic state stored by the memory cell is based at least in part on the reference signal [I5 associates with GIO_].
Regarding claims 7-9 and 16-18, Fig. 5 of Abe discloses a refresh controller 232 to perform refresh operation of the memory array 220. It’s well known in the art that a memory cell is refreshed by controlling a voltage on bit line or data line. Therefore, it is obvious that a refresh signal is generated by controlling a voltage on LIO, which is a voltage of a first sense signal. Therefore, Fig. 4B of Abe indirectly teaches a refresh signal is isolated from the second send signal [at note X] by transistor M2, and the voltage on the LIO (third voltage) is equal to the first voltage (voltage at node between M0 and M2].
Regarding claims 22 and 23, Fig. 2 of Abe discloses wherein: the first portion of the sense component comprises one or more components [M0 and M1] having a first voltage isolation characteristic [VGS of PMOS is greater than –VT]; and the second portion of the sense component comprises one or more components [M4 and M5] T] that is less than the first voltage isolation characteristic.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US Pub. 2009/0279371) in view of Kang (US Pat. 6,356,476).
Regarding claims 10 and 19, Abe discloses all claimed invention, but does not specifically disclose wherein the memory cell comprises a ferroelectric capacitor. However, Fig. 8 of Kang discloses a memory device having sensing amplifier and wherein the memory device comprising memory cell with ferroelectric capacitor [FC1].
Since Abe and Kang are both from a memory device with differential amplifier, the purpose disclosed by Kang would have been recognized in the pertinent art of Abe.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have a ferroelectric memory device for a purpose of improving writing speed and lower power consumption. 

Response to Arguments
Applicant’s arguments with respect to claims 2-19 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825